Case 6:17-cv-02020-PGB-GJK Document 164 Filed 10/10/19 Page 1 of 2 PageID 4171



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


 MILTON ANTONIO BELLOSO,

                        Plaintiff,

 v.                                                         Case No: 6:17-cv-2020-Orl-40GJK

 ASPLUNDH TREE EXPERT, CO. and
 ASPLUNDH TREE EXPERT, LLC,

                        Defendants.
                                             /

                                            ORDER

          This cause is before the Court on Plaintiffs’ Amended Deposition Designation for

 Ronnie Collins (Doc. 161), Defendants’ Objections to Plaintiffs’ Amended Deposition

 Designations and Counter-Designations (Doc. 162), and Plaintiffs’ Objections to

 Defendants’ Counter-Designations. (Doc. 163).

 I.       DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ DESIGNATIONS 1

          51:21–52:1                             Relevance, Argumentative

          Sustained.

          76:22–77:1                             Relevance, incomplete answer

          Sustained on relevance.

 II.      PLAINTIFFS’ OBJECTIONS TO COUNTER-DESIGNATIONS

          16:22–17:14                            Rule 401–403

          Sustained


 1     The objections are denoted by the page(s) and line(s) identified by the objecting party.
       The Court’s ruling for each objection is indicated in bold under the designation
       objected to by Defendants.
Case 6:17-cv-02020-PGB-GJK Document 164 Filed 10/10/19 Page 2 of 2 PageID 4172



       72:2–21                      Rule 601–602

       Overruled

       DONE AND ORDERED in Orlando, Florida on October 10, 2019.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




                                       2
